DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   HEATHER LYNN MACDOUGALL,
                           Appellant,

                                     v.

                       WILLIAM TODD JENSEN,
                              Appellee.

                              No. 4D19-1438

                         [November 19, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Karen M. Miller, Judge; L.T. Case No. 502011DR001612.

  Eddie Stephens and Gina Marie Szapucki of Ward, Damon, Posner,
Pheterson & Bleau, West Palm Beach, for appellant.

   Jason R. Marks and Ashley P. Frankel of Kluger, Kaplan, Silverman,
Katzen & Levine, P.L., Miami, for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.